Citation Nr: 9916893	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-31 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1971.

This appeal arises from a rating decision of May 1997 from 
the St. Petersburg, Florida, Regional Office (RO).


FINDINGS OF FACT

1.  An August 1976 rating decision denied service connection 
for chronic undifferentiated schizophrenia.

2.  Evidence received subsequent to the August 1976 decision 
is not new and material.


CONCLUSION OF LAW

The August 1976 rating decision is final.  Evidence received 
subsequent to that decision is not new and material, and does 
not serve to reopen the claim for service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision in August 1976, service connection for 
chronic undifferentiated schizophrenia was denied.  The 
veteran was advised of this decision in a letter to him, also 
dated in August 1976.

Prior decisions of the RO are final, but they may be reopened 
upon the receipt of evidence which is both new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
RO's August 1976 decision is a final determination and was 
the last decision to address the issue of service connection 
for a psychiatric disability, the evidence that is considered 
to determine whether new and material evidence has been 
received is the evidence that has been received following 
that decision.

Private hospital and clinical records, dated in February and 
March 1974, were received.  However, with the exception of 
two pages of progress records, these same medical records 
were contained in the claims file and considered for the 
prior decision.  The two pages of progress records are 
clinical notes made during his February to March 1974 
hospitalization.  However, they provide no additional 
relevant information and are thus cumulative of the other 
private hospital records that were contained in the claims 
file and considered for the prior decision.  Accordingly, the 
private hospital and clinical records are not new. 

The veteran's service personnel records (DA Form 20) were 
received.  These records are new since they were not 
previously of record.  However, they do not provide any 
evidence that the veteran incurred a psychiatric disorder in 
service.  Accordingly, the service personnel records are not 
material.

VA hospital summaries for hospitalizations in May 1976, 
November 1987, April 1990, June 1994, April to May 1996, and 
February to March 1997 were received.  Additionally, November 
1987 to April 1996 VA clinical records and November 1987 to 
March 1997 VA records of appointments and dispositions were 
received.  These VA records are related primarily to 
psychiatric treatment and also include general medical 
treatment.  The records are new since they were not 
previously of record.  However, they do not provide any 
evidence that the veteran's psychiatric disorder began during 
service or that it is related to service.  As such, the 
records are not material to the issue service connection.

The veteran submitted a March 1997 statement from a VA social 
worker.  
The social worker stated "I get the feeling that [the 
veteran] was discharged after Army supervisor's discovered he 
had developed a behavioral problem."  This statement is new 
since it was not previously of record.  However, the 
statement does not provide competent evidence that the 
veteran's current psychiatric disease began in service since 
it only speculates that the veteran had behavior problems in 
service.  Accordingly, the statement is not material.

The veteran presented testimony at a hearing at the RO in 
September 1997.  He indicated that his psychiatric problems 
began during service, he was evaluated by a psychiatrist, and 
was confined after a special court martial had dismissed 
charges against him.  He testified that he had psychiatric 
problems immediately after service which became worse.  He 
indicated that he was hospitalized in 1973.  The veteran's 
testimony is new in the sense that it was not previously of 
record.  However, as a lay person, the veteran is not 
competent to render an opinion as to medical diagnoses or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, his testimony that his psychiatric disorder began 
during service is not probative evidence and thus is not 
material.

The evidence that has been received since the last 
disallowance of the veteran's claim is either not new or not 
material to the issue of service connection for a psychiatric 
disability.  Either alone or in conjunction with the evidence 
previously of record, the new evidence is not so significant 
that it must be considered to fairly decide the merits of the 
claim since it does not provide probative or competent 
evidence that a psychiatric disorder was incurred in service 
or was present within one year of discharge from service.  
Therefore, the evidence is not new and material.  38 C.F.R. 
§ 3.156(a) (1998).

New and material evidence has not been received and the claim 
for service connection for a psychiatric disorder is not 
reopened.  38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.302, 20.1103 (1998).


ORDER

New and material evidence has not been received, and the 
claim for service connection for a psychiatric disorder is 
not reopened.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

